     Case 2:17-cv-02169-MCE-AC Document 70 Filed 04/27/21 Page 1 of 2


     KEVIN J. DEHOFF, SBN 252106
 1
        Email: kdehoff@akk-law.com
 2   GÖKALP Y. GÜRER, SBN 311919
        Email: ggurer@akk-law.com
 3   ANGELO, KILDAY & KILDUFF, LLP
     601 University Avenue, Suite 150
 4
     Sacramento, CA 95825
 5   Telephone: (916) 564-6100

 6   JANICE D. MAGDICH, SBN 188278
        Email: jmagdich@lodi.gov
 7   City Attorney, City of Lodi
 8   P.O. Box 3006
     Lodi, CA 95241
 9   Telephone: (209) 333-6701
     Fax: (209) 339-0763
10   PUBLIC ENTITY, FILING FEES WAIVED PURSUANT TO GOV’ T CODE §6103
11   Attorneys for Defendants CITY OF LODI and MICHAEL HITCHCOCK
12
                                 UNITED STATES DISTRICT COURT
13
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
14
15   MUDDSAR KHAN,                                )        Case No.: 2:17-cv-02169-MCE-GGH
                                      Plaintiff,  )
16                                                )        STIPULATION FOR VOLUNTARY
17                  vs.                           )        DISMISSAL PURSUANT TO FRCP
                                                  )        41(a)(1)(A)(ii); ORDER THEREON
18   CITY OF LODI, LODI POLICE OFFICERS )
     Michael Hitchcock, Individually, (N) Woods, )
19
     Individually, and DOES 1 through 30, Jointly )        Judge:     Hon. Morrison C. England, Jr.
20   and Severally,                               )
                                                  )
21                               Defendants.      )
                                                  )
22
                                                  )
23                                                )

24
25            In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate

26   that the entire action shall be dismissed with prejudice. Each side shall bear their own costs and

27   fees, including attorney fees.

28   ///
                                                     -1-
           STIPULATION FOR VOLUNTARY DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(ii) PURSUANT TO
                       FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6); ORDER THEREON
     Case 2:17-cv-02169-MCE-AC Document 70 Filed 04/27/21 Page 2 of 2


      Dated: April 26, 2021                                LAW OFFICE OF ALONZO J.
 1
                                                           GRADFORD
 2
                                                           /s/ Alonzo J. Grandford
 3                                                         as authorized on 4/12/21
 4
                                                          By:________________________________
 5                                                           ALONZO J. GRADFORD
                                                             Attorneys for Plaintiff
 6                                                           MUDDSAR KHAN
 7
 8
 9
     Dated: April 26, 2021                                 ANGELO, KILDAY & KILDUFF
10
                                                           /s/ Kevin J. Dehoff
11
12                                                        By:________________________________
                                                             KEVIN J. DEHOFF
13                                                           GÖKALP Y. GÜRER
                                                             Attorneys for Defendants
14                                                           CITY OF LODI and MICHAEL
15                                                           HITCHCOCK

16
17
18                                                  ORDER

19           Having reviewed the foregoing stipulation of the parties, and good cause appearing, the
20   above-captioned action is hereby dismissed, with prejudice, in its entirety. Each party is to bear
21   their own fees and costs, including all attorneys’ fees. The matter having now been concluded,

22   the Clerk of Court is directed to close the file.
             IT IS SO ORDERED.
23
     Dated: April 26, 2021
24
25
26
27
28
                                                         -2-
        STIPULATION FOR VOLUNTARY DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(ii) PURSUANT TO
                    FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6); ORDER THEREON
